Dear Mr. Stassi:
On behalf of St. Landry Parish Hospital Service District No. 1 ("Moosa"), you have requested the opinion of this office with regard to whether Moosa can enter into a joint venture with a private, non-profit corporation for the purpose of providing certain in-hospital and related health care services to the St. Landry Parish community. The specific facts pertaining to your request are set forth in your letter to this office, dated October 3, 1996, a copy of which is attached hereto and made a part hereof.
Your attached letter also contains a very well-reasoned analysis of the law applicable to your specific question. Please be advised that this office adopts your analysis herein. As such, in accordance with the legal analysis set forth in your attached letter, it is the opinion of this office that Moosa and Louisiana Health System Corporation may enter into the particular joint venture described in your letter for the operation of Moosa's acute care general hospital facility.
We trust the foregoing to be of assistance. Please do not hesitate to contact us if we can assist Moosa in other areas of the law.
Yours very truly,
                                 RICHARD P. IEYOUB Attorney General
                                 BY: ____________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv